DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 13-20 in the reply filed on 13 January 2022 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/471,161 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
claims 14-17. 
Accordingly, claims 14-17 are not entitled to the benefit of Application No. 62/471,161.

Information Disclosure Statement
The information disclosure statements submitted on 13 April 2020 and 13 January 2022 have been considered by the examiner.

Specification
The abstract of the disclosure is objected to because a period is missing at the end of the last sentence.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: paragraph [00051] includes the misspelt word “resservior".  The correct spelling of the word is “reservoir”.  
Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  line 5 of the claim includes the misspelt word “resservior".  The correct spelling of the word is “reservoir”.  

Claim 14 is objected to because of the following informalities:  the claim uses the acronym “AlGL” without defining it.  Applicant is encouraged to define acronyms within claims. 

Claim 15 is objected to because of the following informalities:  the claim uses the acronym “AlGLP” without defining it.  Applicant is encouraged to define acronyms within claims. 
Claim 16 is objected to because of the following informalities:  the claim uses the acronym “ZnGL” without defining it.  Applicant is encouraged to define acronyms within claims. 
Claim 17 is objected to because of the following informalities:  the claim uses the acronym “ZnGLP” without defining it.  Applicant is encouraged to define acronyms within claims. 
Claim 18 is objected to because of the following informalities:  a period is missing at the end of the claim.

Claims 18-21 are objected to because of the following informalities:  the claims use the abbreviation “S-adsorbent” without defining it.  Applicant is encouraged to define abbreviations within claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation "said nanoparticles" on lines 6-7.  Previously, the claim describes “S8 particles coated by nanoparticles” on line 2 and “cathode materials coated with nanoparticles” on line 6.
The simultaneous use of these limitations creates the potential for ambiguity as to the intended referent on lines 6-7. A review of the specification indicates that the “S8 particles” are “cathode materials” and the nanoparticles referred to on line 2 are the same nanoparticles referred to on line 6. 

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "said S-adsorbents" on line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "said S-adsorbents" on line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "said S-adsorbents" on line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Electrochim. Acta, 129, pp 55-61, hereinafter Zhang.
Regarding claim 13, Zhang teaches a lithium-sulfur battery (Section 2.2).
8”) (Section 2.2, 1st paragraph).
A separator covers the cathode (figure 1b).  The separator is formed with a coating of Al2O3 nanoparticles (Section 2.1, 1st paragraph). Therefore the elemental sulfur particles of the cathode are “coated” with Al2O3 nanoparticles.  The sulfur particles and the Al2O3 nanoparticles are covered by the separator (Celgard), which is a flexible, polymeric film (Section 2.1, 1st paragraph).
The function of the Al2O3 coating on the separator is to adsorb and trap polysulfides (Section 1, 2nd paragraph; Section 3, 1st paragraph).  Therefore, a “reservoir” is defined by the separator (“flexible film”) to contain the adsorbent-anchored polysulfides.
The elemental sulfur particles (“S8”) are cathode active materials. The elemental sulfur particles (“S8”) are covered by the Al2O3 nanoparticles and the separator (“flexible film”).
Regarding claim 18, Zhang teaches Al2O3 nanoparticles (Section 2.1).  Al2O3 nanoparticles are polysulfide adsorbents (“S-adsorbents”).
Regarding claim 19, Zhang teaches Al2O3 nanoparticles (Section 2.1).  Al2O3 nanoparticles are inorganic nanoparticles, which are polysulfide adsorbents (“S-adsorbents”).

Claims 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Mater. Chem. A, 3, pp 18829-18834, hereinafter Chang.
Regarding claim 13, Chang teaches a lithium-sulfur battery (abstract).
8”) (Supplementary Material, Section Electrochemical and Microstructural Analyses).
A separator covers the cathode (figure 1a).  The separator is formed with a coating of multiwall carbon nanotubes (MWCNT) (“nanoparticles”) (p. 18829, 3rd paragraph). Therefore the elemental sulfur particles of the cathode are “coated” with MWCNT (“nanoparticles”).  The sulfur particles and the MWCNT (“nanoparticles”) are covered by the separator (Celgard), which is a flexible, polymeric film (p.18830, 1st paragraph).
The function of the MWCNT (“nanoparticles”) on the separator is to adsorb and trap polysulfides (p. 18830, 1st paragraph).  Therefore, a “reservoir” is defined by the separator (“flexible film”) to contain the adsorbent-anchored polysulfides.
The elemental sulfur particles (“S8”) are cathode active materials. The elemental sulfur particles (“S8”) are covered by the MWCNT (“nanoparticles”) and the separator (“flexible film”).
Regarding claim 20, Chang teaches MWCNT (“nanoparticles”) (p.18829, 3rd paragraph).  MWCNT (“nanoparticles”) are organic polysulfide adsorbents (“S-adsorbents”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chem. Commun., 50, pp 9757-9760, hereinafter Li in view of Phys. Scr., T129, pp 62-65, hereinafter Choi.
Regarding claim 13, Li teaches a lithium-sulfur battery (Supplementary Material, Section Physical and Electrochemical Characterization).
The lithium-sulfur battery includes a cathode electrode, which is formed from conductive material and sulfur particles (“S8”) (Supplementary Material, Preparation of Carbon-Sulfur Electrode and figure 1).
The cathode electrode is covered with an alucone film (“polymeric film”) (abstract).
Li teaches that the alucone film (“flexible film”) protects polysulfides from migration (p. 9758, 2nd paragraph).  Therefore the alucone film (“flexible film”) forms a reservoir in the electrode.  
The sulfur particles (“S8”) are cathode active materials. The sulfur particles (“S8”) are covered by the alucone film (“flexible film”) (figure 1).
Li fails to teach that: 1) the sulfur particles (“S8”) are coated by nanoparticles and 2) that the polysulfides are anchored on adsorbents.
Including nanoparticles to act as polysulfide adsorbents within a sulfur electrode of a lithium-sulfur battery is well-known in the art – see, e.g. Choi.
Choi teaches a lithium-sulfur battery. The sulfur electrode of the lithium-sulfur battery includes sulfur particles mixed with conductive material and nano-sized Al2O3 particles (Section 2.1).  Given that the materials are mixed together, the sulfur particles 2O3 particles. Choi teaches that the Al2O3 particles serve to adsorb polysulfides (Conclusion).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Al2O3 nanoparticles within Li’s electrode for the purpose of enhancing the effect of trapping polysulfides through adsorption.
Regarding claims 18 and 19, Li as modified by Choi teaches inorganic, Al2O3 nanoparticles which are polysulfide adsorbents (“S-adsrobents”) (Conclusion).

Claims 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chem. Commun., 50, pp 9757-9760, hereinafter Li in view of Phys. Scr., T129, pp 62-65, hereinafter Choi as applied to claim 13 above and further in view of Adv. Mater. Interfaces, 1600762, hereinafter Ban.
Regarding claim 14, Li as modified by Choi teaches an alucone film, made using polyethylene glycol as precursor (Li’s p. 9757, last paragraph).
Li as modified by Choi fails to teach an alucone film formed using glycerol as precursor (AlGL).
Ban describes various alucones used in lithium-ion battery electrodes (abstract).  Ban teaches that coatings used on sulfur-based electrodes require elasticity for the purpose of accommodating volume changes (Section 3.2).  Ban shows that an alucone formed using glycerol as precursor has a lower Young’s modulus than an alucone formed using ethylene glycol as precursor (Table 2).


Regarding claim 15, Li as modified by Choi teaches an alucone film, made using polyethylene glycol as precursor (Li’s p. 9757, last paragraph).
Li as modified by Choi fails to teach an alucone film formed using glycerol propoxylate as precursor (AlGLP).
Ban describes various alucones used in lithium-ion battery electrodes (abstract).  Ban explains that glycerols and similar polyols are especially effective at forming alucones because of the availability of extra hydroxyl groups.  Ban teaches that coatings used on sulfur-based electrodes require elasticity for the purpose of accommodating volume changes (Section 3.2).  Ban shows that an alucone formed using glycerol as precursor has a lower Young’s modulus than an alucone formed using ethylene glycol as precursor (Table 2).  Glycerol propoxylate is a variant of glycerol and expected to behave as glycerol and in a manner consistent with Ban’s teachings.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an alucone formed using glycerol or a variant thereof such as glycerol propoxylate as precursor for the purpose of using its elasticity.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chem. Commun., 50, pp 9757-9760, hereinafter Li in view of Phys. Scr., T129, pp 62-65, hereinafter Choi as applied to claim 13 above and further in view of U.S. Pre-Grant Publication No. 2019/0044151, hereinafter Elam, ACS Nano, 8, pp 7263-7269, hereinafter Ishchuk and Adv. Mater. Interfaces, 1600762, hereinafter Ban.
Regarding claim 16, Li as modified by Choi teaches an alucone film as a protective coating on sulfur electrode (Li’s abstract).
Li as modified by Choi fails to teach a zincone.
Alucones and zincones are films that have been used as protective coating in lithium ion battery electrodes - see, e.g. Elam (paragraphs [0002, 0009]).  It is well-known that zincones can be produced with glycerol as precursor – see, e.g. Ishchuk, p. 7263, 1st paragraph).  Moreover, alucones produced with glycerol as precursor are known to have good elastic properties – see, e.g. Ban (Section 3.2 and Table 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a zincone formed using glycerol as precursor for the purpose of forming the protective layer on the sulfur electrode.

Regarding claim 17, Li as modified by Choi teaches an alucone film as a protective coating on sulfur electrode (Li’s abstract).
Li as modified by Choi fails to teach a zincone.
Alucones and zincones are films that have been used as protective coating in lithium ion battery electrodes - see, e.g. Elam (paragraphs [0002, 0009]).  It is well-known that zincones can be produced with glycerol as precursor – see, e.g. Ishchuk, p. 7263, 1st paragraph).  Moreover, alucones produced with glycerol as precursor are known to have good elastic properties – see, e.g. Ban (Section 3.2 and Table 2). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a zincone formed using glycerol or one of its variants, such as glycerol propoxylate as precursor for the purpose of forming the protective layer on the sulfur electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724